46 F.3d 1128
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Arch A. MOORE, Jr., Defendant--Appellant.
No. 94-6715.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 20, 1994.Decided Jan. 24, 1995.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Richard L. Williams, Senior District Judge, sitting by designation.  (CR-90-78, CA-93-1015).
Joel Wyman Collins, Jr., COLLINS & LACY, Columbia, SC;  Harry Warner Moore, Jr., Moundsville, WV, for Appellant.  Larry Robert Ellis, Assistant United States Attorney, Charleston, WV, for Appellee.
S.D.W.Va.
AFFIRMED.
Before HALL and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion and his motion for reconsideration pursuant to Fed.R.Civ.P. 60(b).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Moore, No. CR-90-78 (S.D.W. Va.  April 25, May 16, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.